UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

Case No.: -CV-
WENDY ALVARADO
Plaintiff,
Vv.
PORTOFINO CAFE,INC.
Defendant.
/
COMPLAINT

COMES NOW, the Plaintiff WENDY ALVARADO (hereafter referred to as “Plaintiff ),
by and through the undersigned counsel, and hereby files this Complaint and sues Defendant,
PORTOFINO CAFE , INC. (hereafter referred to as Defendant”), and in support avers as follows:

JURISDICTION, PARTIES, AND VENUE
1. This is an action by the Plaintiff for damages exceeding the jurisdictional limits of this

Court excluding attorney’s fees or cost for damages pursuant to 28 U.S.C. Sections 1331

and 1343, in as much as the matter is in controversy is brought pursuant to Tittle VII of the

Civil Rights Act of 1964, 42 U.S.C. Section 20006 et. seq., (as amended by the Pregnancy

Discrimination Act 1976), to redress injury done to the Plaintiff by the Defendant for

discriminatory treatment on the basis of gender and pregnancy found on Plaintiff's

complaints of discrimination in the workplace.
2. Plaintiff is a resident of Miami-Dade County, Florida, and Defendant is situated in Miami-

Dade County, Florida within the jurisdiction of this Honorable Court.

3. Defendant is a Florida Corporation doing business in Miami-Dade County, Florida.
Case 1:21-cv-21063-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 2 of 6

4. Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights Act
of 1964, 42 U.S.C. Sections 2000¢ et seq., since it employs fifteen or more employees for
the applicable statutory period; and it is subject to the employment discrimination
provisions of the applicable statute.

5. Defendant is a “person” within the purview of Title VII of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000¢ et seq.

6. Atall times material hereto Defendant is an “employer” within the meaning of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Sections 2000¢ et seq.

7. At all times hereto, Plaintiff was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

8. Plaintiff is a female former employee of Defendant and is a member of a class of persons
protected from discrimination in her employment.

9. Plaintiff previously filed a timely charge of employment discrimination with the Florida
Commission on Human Relations, the agency which is responsible for investigating claims
of employment discrimination.

10. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS

11. On or about February 5, 2019, Plaintiff began her employment with the Defendant as a
busser.

12. Throughout her employment with Defendant, Plaintiff performed her duties in an

exemplary fashion.
Case 1:21-cv-21063-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 3 of 6

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24,

25.

26.

27,

28.

Plaintiff's duties included cleaning tables, taking dirty plates to the kitchen, refilling
customers’ glasses and resetting the tables.

On or about May of 2019, Plaintiff discovered she was pregnant.

On or about May 13, 2019, Plaintiff informed her supervisor, Mark, about the pregnancy.
After notifying Mark of the pregnancy, Defendant’s attitude toward Plaintiff changed.
Mark asked Plaintiff until what date she would work. Plaintiff responded that she would
work as long as she felt good to work.

Plaintiff was only one month pregnant at the time she discovered her pregnancy and
notified Defendant.

On or about May 18, 2019, Defendant hired a new busser.

On or about May 19, 2019, Plaintiff was terminated by Defendant.

The bussed hired on May 18, 2019, replaced Plaintiff.

On or about May 19, 2019, Plaintiff requested to at least work 2 or 3 days with Defendant.
Defendant denied her work accommodations and terminated her due to her pregnancy.
Prior to Plaintiff informing Defendant of her pregnancy, Defendant had told Plaintiff she
was during an excellent job.

Plaintiff did not receive any warnings during her employment with Defendant.

Plaintiff was replaced by a non-pregnant person.

Plaintiff was fully capable of fulfilling her job duties.

As a result of Plaintiff's pregnancy, Plaintiff was denied the opportunity to work for
Defendant.

On or about May 30, 2019, Plaintiff filed a complaint with Florida Commission on Human

Relations (hereafter referred to as the “FCHR”).
Case 1:21-cv-21063-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 4 of 6

29, On or about December 22, 2020, the U.S. Equal Employment Opportunity Commission
(hereafter referred to as the “EEOC”) issued a “Notice of Suit Rights” to Plaintiff.

30. Plaintiff has suffered damages from the conduct of Defendant and their agents.

COUNT I
Title VII Violation of Civil Rights Act: Sex and Pregnancy
31. Plaintiff reasserts her allegations in paragraphs 1-30 as fully set forth herein.
32. Section 2000e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) ‘It shall be an unlawful employment practice for an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation, terms,
conditions, or privileges of employment, because of such individual’s
race, color, religion, sex, national origin.”

33. Plaintiff is a female and was pregnant at the time she was denied the opportunity to work,
belonging to the groups entitled to protection under Title VII of the Civil Rights Act and
under the Pregnancy Discrimination Act.

34, Defendant discriminated against Plaintiff because of her sex, female and/or pregnancy,
when it terminated Plaintiff for these reasons in violation of Title VII of the Civil Rights
Act and in violation of the Pregnancy Discrimination Act.

35. When Defendant’s agents engaged in the aforementioned actions, they were acting within
the scope of their authority as supervisor of Plaintiff, which was a supervisory position at
Defendant. Therefore, they acted in a supervisory capacity for Defendant.

36. Plaintiff was qualified for the position of busser.

37. Plaintiff was treated less favorably than male employees because of her sex, female and/or

because of her pregnancy.
Case 1:21-cv-21063-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 5 of 6

38. Defendant’s alleged basis for its adverse conduct against the Plaintiff are pre-textual and
asserted only to cover up the discriminatory nature of its conduct.

39. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff,
which reasons it does not have, the sex and/or pregnancy of Plaintiff was a motivating
factor for her termination by Defendant. Defendant was aware of Plaintiff's pregnancy at
the time of the adverse employment action.

40. Plaintiff's termination from employment by Defendant was directly and proximately
caused by Defendant’s discrimination against Plaintiff because of her sex, female and/or
because of her pregnancy.

41. Asa result of the discriminatory conduct to which the Plaintiff was subject and the adverse
employment actions suffered by Plaintiff related thereto, Plaintiff has experienced and will
continue to experience significant financial and economic loss in the form of lost wages
and lost benefits. Plaintiff has also experienced and will continue to experience emotional
anguish, pain and suffering and loss of dignity damages. Plaintiff accordingly demands lost
economic damages in the form of back-pay and front-pay, interest, lost benefits, and
compensatory damages,

42. Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

43. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against Defendant

and an award of economic damages in the form of back-pay and front-pay, lost wages, interest,
lost benefits, as well as compensatory damages, punitive damages and attorney’s fees and costs as

a result of Defendant’s conduct in violation of Title VII.
Case 1:21-cv-21063-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 6 of 6

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Respectfully submitted

GALLARDO LAW OFFICE, P.A.
8492 SW 8" Street
Miami, Florida 33144
Telephone: (305) 261-7000
Facsimile: (305) 261-0088

a“

By:
Elvis J. Adan, Esq. °
Fla, Bar No.: 24223
